DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 8/20/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 8/20/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Zeller in view of Li does not teach on the amended claim 1, therefore, the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 2, Applicant/s state/s Klewer in view of Li does not teach on the amended claim 14, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 8/20/2021, with respect to the rejection(s) of claim(s) 1-12, 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, since the claim scope has been changed, by Zeller et al (U.S. Patent Pub. No. 2020/0110145, hereafter referred to as Zellar) in view of Li et 

In response to Argument 2, Applicant’s arguments, see Remarks, filed 8/20/2021, with respect to the rejection(s) of claim(s) 14, 15, 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 17, the claim recites the following, each of which renders the claim indefinite:
	“The method of Claim 16 ” on line 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 & 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeller et al (U.S. Patent Pub. No. 2020/0110145, hereafter referred to as Zellar) in view of Li et al (U.S. Patent Pub. No. 2019/0133542, hereafter referred to as Li) in view of Manjeshwar et al (U.S. Patent Pub. No. 2016/0128664, hereafter referred to as Manjeshar)

Regarding Claim 1, Zellar teaches a method for motion signal recalibration, implemented on a computing device having one or more processors and one or more storage devices (paragraph 19, Zeller teaches a processor), the method comprising: 
obtaining a motion signal of a subject based on positron emission tomography (PET) data of the subject (paragraph 30, Zeller teaches capturing the motion of breathing.), 
wherein the motion signal represents a plurality of motion cycles (paragraph 39, Zeller teaches capturing multiple breathing or respiratory signals for capturing the correct image.); 
determining a distribution of the motion cycles (paragraph 77, paragraph 78-paragraph 82, Zellar teaches capturing the breathing cycle of the upper limit and the limits.), 
wherein the distribution of the motion cycles indicates a probability that each motion cycle of the plurality of motion cycles corresponds to an actual motion cycle (paragraph 48-paragraph 52, Zeller teaches capturing the breathing cycle information and then performing optimization of the gantry projection to acquire the image, specifically, the system determine min and max schedule of breathing and determining the irregular breathing pattern as well.); 
correcting the motion cycles of the motion signal based on the distribution of the motion cycles to obtain corrected motion cycles (paragraph 39, Zeller is teaching the correcting of the motion signal that is wrongly detected.).
Zellar does not explicitly disclose and the motion signal includes a respiratory signal including a plurality of peaks and a plurality of valleys, and the motion cycles are respiratory cycles, wherein a respiratory cycle includes a duration between adjacent peaks or a duration 
Li is in the same field of art of medical imaging. Further, Li teaches reconstructing a PET image by gating the PET data based on the corrected motion cycles (paragraph 47, paragraph 62, paragraph 63, Li teaches reconstructing the image data based on the motion respiratory gating.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeller by including the respiratory signal correcting on a PET machine instead of MRI that is taught by Li, to make the invention that captures respiratory signal of the patients, determines which signals are actual signals and performing imaging capturing on the gated respiratory signal; thus, one of ordinary skilled in the art would be motivated to combine the references since in light of the above, improvements in the performance of respiratory gating for PET imaging are urgently needed (paragraph 11, Li).
Zellar in view of Li does not explicitly disclose and the motion signal includes a respiratory signal including a plurality of peaks and a plurality of valleys, and the motion cycles are respiratory cycles, wherein a respiratory cycle includes a duration between adjacent peaks or a duration between adjacent valleys, and a half respiratory cycle includes a duration between a peak and a corresponding value.
Manjeshwar is in the same field of art of breathing image processing. Further, Manjeshwar teaches and the motion signal includes a respiratory signal including a plurality of peaks and a plurality of valleys, and the motion cycles are respiratory cycles, wherein a paragraph 33-paragraph 42, Manjeshwar teaches multiple motion signal for capturing images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zellar in view of Li by incorporating the different types of cycle of breathing and motion capturing of the image that is taught by Manjeshwar, to make the invention that captures motion cycles and respiratory cycles and based upon that determines which signals are actual signals and performing imaging capturing on the gated respiratory signal; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for an enhanced system and method for CT data acquisition (paragraph 9, Manjeshwar). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 6, Zeller, Li and Manjeshwar discloses wherein obtaining motion signal associated with a subject based on PET data of the subject comprises: 
obtaining the PET data associated with the subject (paragraph 74, Li); 
determining a volume of interest (VOI) based on the PET data (paragraph 89, Li); and 
determining the motion signal based on the VOI and the PET data (paragraph 89, Li).  
	

Claims 2, 3, 4, 5 rejected under 35 U.S.C. 103(a) as being unpatentable over Zeller in view of Li in view of Manjeshwar and in view of Schleyer et al (U.S. Patent Pub. No. 2021/0106301, hereafter referred to as Schleyer).

Regarding Claim 2, Zeller, Li and Manjeshwar teaches correcting gated respiratory signal. Specifically, Li teaches determining a plurality of half respiratory cycles based on the respiratory signal (the Examiner interprets that the half respiratory cycles does not literally mean half, but it means partial respiratory cycles, paragraph 90-paragraph 92, Li teaches phases different respiratory signals into different parts.).
Zeller, Li and Manjeshwar does not explicitly disclose wherein the motion signal includes a respiratory signal including a plurality of peaks and a plurality of valleys, and the motion cycles are respiratory cycles, wherein a respiratory cycle includes a duration between adjacent peaks or a duration between adjacent valleys, and a half respiratory cycle includes a duration between a peak and a corresponding valley, wherein determining a distribution of the motion cycles comprises (paragraph 49, Schleyer teaches determining the peaks the respiratory frequency): 
determining a plurality of respiratory cycles based on the respiratory signal (paragraph 54, paragraph 56, paragraph 57, Schleyer); 
determining a first distribution of the respiratory cycles based on the plurality of respiratory cycles, wherein the first distribution includes at least one of an average respiratory cycle, a variance of the respiratory cycles, or a skewness of the first distribution (paragraph 57-paragraph 60, Schleyer); or 
the Examiner interprets that the half respiratory cycles does not literally mean half, but it means partial respiratory cycles, paragraph 47, Schleyer), 
wherein the second distribution includes at least one of an average half respiratory cycle, a variance of the half respiratory cycles, or a skewness of the second distribution (paragraph 47, paragraph 48, Schleyer).  
Schleyer is in the same field of art of medical imaging and capture patient images. Further, Schleyer teaches determining a plurality of respiratory cycles based on the respiratory signal (paragraph 54, paragraph 56, paragraph 57, Schleyer); 
determining a first distribution of the respiratory cycles based on the plurality of respiratory cycles, wherein the first distribution includes at least one of an average respiratory cycle, a variance of the respiratory cycles, or a skewness of the first distribution (paragraph 57-paragraph 60, Schleyer); or 
determining a plurality of half respiratory cycles based on the respiratory signal (the Examiner interprets that the half respiratory cycles does not literally mean half, but it means partial respiratory cycles, paragraph 90-paragraph 92, Li teaches phases different respiratory signals into different parts.); and 
determining a second distribution of the half respiratory cycles based on the plurality of half respiratory cycles (the Examiner interprets that the half respiratory cycles does not literally mean half, but it means partial respiratory cycles, paragraph 47, Schleyer), 
wherein the second distribution includes at least one of an average half respiratory cycle, a variance of the half respiratory cycles, or a skewness of the second distribution (paragraph 47, paragraph 48, Schleyer).  

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 3, Zeller, Li, Manjeshwar and Schleyer discloses determining the first distribution of the respiratory cycles based on the plurality of respiratory cycles comprises: 
performing a first model fitting on the plurality of respiratory cycles to generate a first model fitting curve (the Examiner interprets that the model to be any type of breathing data that is captured from the sensor for analysis, paragraph 81-paragraph 85, Figure 8, Figure 9, Figure 10 Li); and 
determining the second distribution of the half respiratory cycles based on the plurality of half respiratory cycles (the Examiner interprets that the model to be any type of breathing data that is captured from the sensor for analysis, paragraph 81-paragraph 85, Figure 8, Figure 9, Figure 10 Li) comprises: 
performing a second model fitting on the plurality of half respiratory cycles to generate a second model fitting curve (the Examiner interprets that the model to be any type of breathing data that is captured from the sensor for analysis, paragraph 81-paragraph 85, Figure 8, Figure 9, Figure 10 Li.).

In regards to Claim 4, Zeller, Li, Manjeshwar and Schleyer discloses wherein at least one of the first model fitting or the second model fitting is performed based on at least one of a Gaussian model or a pre-determined model based on population (paragraph 39, Li).  

In regards to Claim 5, Zeller, Li, Manjeshwar and Schleyer discloses wherein correcting the motion cycles of the motion signals based on the distribution of the motion cycles comprises: for each peak of the plurality of peaks of the respiratory signal, determining a first duration between the peak and a corresponding valley, a second duration between the peak and a next peak, and a third duration between the peak and a valley next to the corresponding valley (paragraph 49-paragraph 53, Schleyer teaches determining the peaks and then determining the spectral magnitude.); determining a probability that each of the first duration, the second duration, and the third duration corresponds to an actual respiratory cycle based on at least one of the first distribution of the respiratory cycles or the second distribution of the half respiratory cycles (paragraph 49-paragraph 53, Schleyer); 
paragraph 55-paragraph 61, Schleyer); and 
correcting the respiratory cycles of the respiratory signal based on the duration corresponding to the actual respiratory cycle (paragraph 62-paragraph 67, Schleyer).  

In regards to Claim 21, Zeller, Li, Manjeshwar and Schleyer discloses when the first distribution of the plurality of respiratory cycles satisfies a Gaussian distribution, performing a fitting on the plurality of respiratory cycles to a first histogram to generate a first Gaussian fitting curve based on a Gaussian model (paragraph 39, paragraph 46, paragraph 69, Li teaches using a Gaussian band pass filter on the motion signal): and when the second distribution of the plurality of half respiratory cycles satisfies a Gaussian distribution, performing a fitting on the plurality of half respiratory cycles to a second histogram to generate a second Gaussian fitting curve based on the Gaussian model (paragraph 39, paragraph 46, paragraph 69, Li teaches using a Gaussian band pass filter on the motion signal).


Claim 7, 8, 13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeller in view of Li in view of Manjeshwar and in view of Klewer et al (U.S. Patent Pub. No. 2011/0046499, hereafter referred to as Klewer).

Regarding Claim 7, Zeller, Li and Manjeshwar teaches correcting gated respiratory signal. Regarding the claim, Li teaches reconstructing the PET image by gating, based on the paragraph 33, Li teaches correcting PET respiratory motion).  
Zeller, Li and Manjeshwar does not explicitly disclose wherein the motion signal includes amplitude information, and reconstructing a PET image by gating the PET data based on the corrected motion cycles comprises: correcting the amplitude information of the motion signal; determining a target motion signal based on the corrected motion cycle and the corrected amplitude information of the motion signal.
Klewer is in the same field of art of imaging patients. Further, Klewer teaches wherein the motion signal includes amplitude information, and reconstructing a PET image by gating the PET data based on the corrected motion cycles comprises: 
correcting the amplitude information of the motion signal (paragraph 33-paragraph 35, Klewer teaches capturing motion signals and the frequency of the breathing.); 
determining a target motion signal based on the corrected motion cycle and the corrected amplitude information of the motion signal (paragraph 33-paragraph 35, Klewer teaches capturing motion signals.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zeller, Li and Manjeshwar by incorporating the respiratory signal analysis of the patient via capturing images that is taught by Klewer, to make the invention that captures respiratory signal of the patients, determines which signals are actual signals, determine the different amplitude and distribution and filters the signals and performing imaging capturing on the gated respiratory signal; thus, one of ordinary skilled in the art would be motivated to combine the references since for some positions of the subject the accelerometer may detect the chest motion only weakly or not at all. 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 8, Zeller, Li, Manjeshwar, and Klewer discloses wherein correcting the amplitude information of the motion signal comprises: determining an envelope of the motion signal, wherein the envelope of the motion signal includes a high frequency component and a low frequency component (paragraph 33-paragraph 36, Klewer teaches capturing motion signals.); processing the envelope of the motion signal by reducing the low frequency component to obtain a processed envelope of the motion signal (paragraph 33-paragraph 36, Klewer); and correcting the amplitude information of the motion signal based on the processed envelope of the motion signal (paragraph 33-paragraph 36, Klewer teaches filtering the signal).  

In regards to Claim 13, Zeller, Li, Manjeshwar, and Klewer discloses wherein processing the envelope of the motion signal by reducing the low frequency component comprises: 
performing a high-pass filter on the envelope of the motion signal (paragraph 36, Klewer).  


	Allowable Subject Matter
Claim 14, 15, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9, 10, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664